DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 3 and 8 are objected to for minor informalities.
Claims 12-13 are rejected under 35 U.S.C. 101.
	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1).
	Claim 7 is rejected under 35 U.S.C 103.

Claim Objections
Claims 3 and 8 are objected to because of the following informalities:  
In line 5 of claim 3, “via a an interface” should read “via an interface”.
In line 4 of claim 8, “properties or parameters the parameters being” should read “properties or parameters, the parameters being”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nixon (US 2014/0282227 A1).

Regarding Claim 1, Nixon discloses a system for controlling, creating and modifying at least one process sequence from a warehouse logistics, a manufacturing logistics or a manufacturing process, (“When the data modeling studio is implemented in a process plant utilizing a big data architecture that includes a big data appliance that collects and stores all (or almost all) process data and plant data collected, the data modeling studio enables the efficient creation, testing, and operation of models using that data” Paragraph 0019. See Figure 2, which shows a system for creating, modifying, and controlling a model [process sequence] of a manufacturing plant.)
the system comprising: an IT area of a user, the IT area having a plurality of data-providing and / or data- receiving elements; (“The process control system of FIG. 1 additionally includes a user interface station 103… that executes a data modeling studio 109 to enable a user to create and run various data models on the data collected by the big data network… executes a data knowledge application 114, that executes models performing systematic or comprehensive diagnosis, prognosis, analysis, identifying relationships, etc., to discover and evaluate data retrieved from a process plant… Any type of data related to the process control system 10 may be collected and stored at the process control system big data appliance 102… The process control system data modeling studio 109 may be connected to the big data appliance 102” Paragraphs 
a process area, in which the at least one process sequence is implemented, which is composed of a plurality of execution modules composed of at least one selectable function module and / or at least one selectable device module; (“The nodes 108 are additionally connected to process plant equipment like controllers, field devices, plant equipment, etc. Process-related data, plant-related data, communication related data and other types of data may be collected and cached at the plurality of nodes 108, and that data may be delivered, via the network backbone 105, to the process control system big data apparatus or appliance 102 for long-term storage (e.g., "historization") and processing. At least some of the data may be delivered between nodes 108 of the network 100, e.g., to control a process in real-time” Paragraph 0031. The nodes are execution modules for analyzing and controlling the plant process. See Figures 6-7 and Paragraphs 0093 and 0102, which further discuss the nodes of the process plant. Also see Paragraph 0052-53, which discusses function templates and output [device] templates that are selectable for use in the model builder shown in Figure 3.)
a configuration area having at least one graphical user interface comprising a monitor subdivided into at least a first subwindow and a second subwindow, (“FIG. 3 illustrates an example graphical user interface 300 of the data modeling studio 109 for facilitating graphical creation of models… A user may construct the model by selecting different templates 129 from the library region 125a and dragging them to the canvas 
the first subwindow comprising a plurality of selectable function modules and a plurality of selectable device modules, (“a first template may be selected from the library region 125a, such as a data source template 129a indicating a data source for data collected by devices in the process plant… the function templates 129b are generic or predefined mathematical operations to be performed on the data provided thereto to produce outputs… The user may select an output template to graphically indicate that the result of the function template 129b is to be graphically presented to a user through a dashboard view” Paragraphs 0064-66. See Figure 3 subwindow 125A with a plurality of selectable function modules 129b and device modules 129a and 129c. Also see Paragraphs 0051-53, which describe further examples of the available function and device modules.)
 and in the second subwindow at least one process sequence can be created, modified and visualized from the plurality of selectable function modules and the plurality of selectable device modules; (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model… The configuration engine further enables a user to modify the data model templates 129a depicted in the canvas region 125b by defining specific parameters to be used in the templates 129 and the interconnections between data model templates, to create interconnected model blocks forming a data model” Paragraph 0061-62. See Figure 3 subwindow 125B, which illustrates a plant process model created by a user.)

and middleware comprising a plurality of services communicatively connected to the data- providing and / or data-receiving elements of the IT area, the process area and the configuration area (“The process control system big data network backbone 105 may include a plurality of networked computing devices, such as the user interface device 103 (hosting the data modeling studio 109 and the knowledge discovery application 114), or switches that are configured to route packets to/from various nodes 108 of the process control system big data network 100 and to/from the process control big data appliance 102 (which is itself a node of the process control system big data network 100).” Paragraph 0033. See Figure 2 middleware 105, which is communicatively connected to the elements of the IT area, process area, and configuration area described above. Also see Paragraph 0034, which describes the routing protocols used for communication with the middleware 105.)

Regarding Claim 2, Nixon further discloses wherein the execution modules of the at least one process sequence are interconnected by transitions (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model.” Paragraph 0061. See Figure 

Regarding Claim 3, Nixon further discloses wherein the at least one process sequence comprises a master if at least one slave uses a communication protocol that does not permit direct communication with the middleware (“As illustrated in FIG. 7, the controller 11 is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105.” Paragraph 0104. See Figure 7: Wireless devices 40-46 do not directly communicate with the middleware but rather communicate via a wireless gateway 35 [master].)
and wherein each master comprises a plurality of interfaces for connecting the slaves to the master, and the master is connected to at least one service of the middleware via a an interface (“The wireless gateway 35 is an example of a provider device 110 that may provide access to various wireless devices 40-58 of a wireless communication network 70. In particular, the wireless gateway 35 provides communicative coupling between the wireless devices 40-58, the wired devices 11-28, and/or other nodes 108 of the process control big data network 100 (including the controller 11 of FIG. 7). For example, the wireless gateway 35 may provide communicative coupling by using the big data network backbone 105” Paragraphs 0109-0112. The gateway 35 [master] is interfaced to a plurality of wireless slave devices 40-46 and is interfaced to the middleware 105, as illustrated in Figure 7.)

Nixon further discloses wherein a process sequence is configured such that all slaves communicate directly and instantly via a communication protocol with the middleware. (“The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol… at least some of the wired field devices 15-22 and/or at least some of the I/O cards 26, 28 may communicate with the controller 11 using the big data network backbone 105” Paragraph 0108. See Figure 7: Slave devices 15-22 are wired and connected directly with the controller 11 and middleware 105.)
(Note: The specification of the instant application does not use the word instantly nor otherwise discuss a speed of communication. However, Paragraph 0036 of the specification states “A master is always required if one of the slaves cannot communicate with the middleware via Ethernet.” The examiner is therefore interpreting the limitation “instantly” as requiring a wired connection, which the prior art teaches as described above.)

Regarding Claim 5, Nixon further discloses wherein the slaves in the process sequences optionally comprise operating units for removal and / or operating units for subsequent delivery and / or devices. (“Similar to the wired field devices 15-22, the wireless field devices 40-46 of the wireless network 70 may perform physical control functions within the process plant 10, e.g., opening or closing valves or take measurements of process parameters” Paragraph 0112. The slaves 40-46 shown in Figure 7 are field devices, which perform physical control functions.)
are devices, which meets the optional requirement recited by the claim.)

Regarding Claim 6, Nixon teaches a method for creating and modifying at least one process sequence of a warehouse logistics, a manufacturing logistics, or a manufacturing process, the method comprising the steps of: (“When the data modeling studio is implemented in a process plant utilizing a big data architecture that includes a big data appliance that collects and stores all (or almost all) process data and plant data collected, the data modeling studio enables the efficient creation, testing, and operation of models using that data” Paragraph 0019. See Figure 2, which shows a system for creating, modifying, and controlling a model [process sequence] of a manufacturing plant. Also see Figure 4, which shows a process for creating and executing the model.)
creating or modifying at least one process sequence via a graphical user interface of a configuration area based on function modules and device modules, (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model… The configuration engine further enables a user to modify the data model templates 129a depicted in the canvas region 125b by defining specific parameters to be used in the templates 129 and the interconnections between data model templates, to create interconnected model blocks forming a data model” Paragraph 0061-62. See Figure 3 GUI 300 with first 
the at least one process sequence being made up of a plurality of execution modules; wherein the creation and / or modification of each process sequence is carried out such that at least one function module and at least one device module are selected from at least one first subwindow and displayed as the execution module in at least one second subwindow; (“a first template may be selected from the library region 125a, such as a data source template 129a indicating a data source for data collected by devices in the process plant… the function templates 129b are generic or predefined mathematical operations to be performed on the data provided thereto to produce outputs… The user may select an output template to graphically indicate that the result of the function template 129b is to be graphically presented to a user through a dashboard view” Paragraphs 0064-66. See Figure 3 subwindow 125A with a plurality of selectable function modules 129b and device modules 129a and 129c. Subwindow 125B is the second subwindow, which displays the selected function and device modules as execution modules that form the process sequence. Also see Paragraphs 0051-53, which describe further examples of the available function and device modules.)
 connecting the execution modules of a process sequence via transitions in the second subwindow to define the process sequence; (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model.” Paragraph 0061. See Figure 3, which shows a process sequence with transitions (i.e. 302a, 304a, etc.) connected to the execution modules.)
transferring the at least one process sequence to middleware and storing the at least one process sequence there; (“In some embodiment's the output may be a routine that may be uploaded to one or more devices in the processing plant. For example, the data modeling studio may output a control routine that may be transmitted to one or more controllers in the processing plant or transmitted to another processing plant through the big data backbone 105. Furthermore, the model may be stored in the big data appliance 102 for future use or access” Paragraph 0072. The process sequence is stored in the big data appliance which is a node of the process control plant that communicates via the middleware. See Paragraphs 0038-39, which discusses the storage of data in a centralized storage area 120 that is directly connected to the middleware 105.)
and retrieving the at least one process sequence from the middleware for execution in a process area. (See Paragraph 0072: the model [process sequence] is stored and can be retrieved for execution in the plant [process area]. Also see Figure 9 and Paragraph 0153: “the results of the knowledge discovery may be stored or otherwise integrated into the process control system. For example, data presented from the pattern evaluation may be input back into the plant and automatically tied back into one or more control strategies executing within the plant.” The model [process sequence] created by the user as described above is executed in the plant process control system.)

Regarding Claim 8, Nixon further discloses wherein the plurality of selectable device modules comprise a plurality of operating units for removal and / or operating units for subsequent delivery and / or various devices which act as slaves, (“Similar to the wired field devices 15-22, the wireless field devices 40-46 of the wireless network 70 may perform physical control functions within the process plant 10, e.g., opening or closing valves or take measurements of process parameters” Paragraph 0112. The slaves 40-46 shown in Figure 7 are field devices, which perform physical control functions. The field devices 40-46 communicate with a gateway 35 [master], which communicates with the middleware 105. See Paragraph 0110.)
the slaves being assigned with a plurality of properties or parameters the parameters being an IP address, a port, or a start character (“Each node 108 may be uniquely identified within the process control system big data network 100, e.g., by a unique network address” Paragraph 0034. The nodes include the field devices 40-46.)

Regarding Claim 9, Nixon further discloses wherein the at least one process sequence is configured such that at least one slave of the at least one process sequence is communicatively connected with a master by using a communication protocol not allowing direct communication with the middleware, (“As illustrated in FIG. 7, the controller 11 is communicatively connected to wired field devices 15-22 via input/output (I/O) cards 26 and 28, and is communicatively connected to wireless field devices 40-46 via a wireless gateway 35 and the network backbone 105.” Paragraph 0104. See Figure 7: Wireless devices 40-46 do not directly communicate with the middleware but rather communicate via a wireless gateway 35 [master].)
wherein the master comprises a plurality of interfaces and the master is connected to the middleware (“The wireless gateway 35 is an example of a provider 

Regarding Claim 10, Nixon further discloses wherein the at least one process sequence is configured such that the slaves of the process sequence use a communication protocol allowing direct communication with the middleware, the slaves being directly connected with the middleware (“The wired field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc., while the I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol… at least some of the wired field devices 15-22 and/or at least some of the I/O cards 26, 28 may communicate with the controller 11 using the big data network backbone 105” Paragraph 0108. See Figure 7: Slave devices 15-22 are wired and connected directly with the controller 11 and middleware 105.)

Regarding Claim 11, Nixon further discloses wherein the middleware is communicatively connected to an IT area of the user, and a bidirectional data exchange is performed between the IT area of the user and the middleware (“The process control system big data network backbone 105 may include a plurality of networked computing devices, such as the user interface device 103 (hosting the data modeling studio 109 and the knowledge discovery application 114), or switches that are configured to route packets to/from various nodes 108 of the process control system big data network 100 and to/from the process control big data appliance 102 (which is itself a node of the process control system big data network 100). The plurality of networked computing devices of the backbone 105 may be interconnected by any number of wireless and/or wired links” Paragraph 0033. See Figure 2: The middleware 105 is communicatively connected to IT area 103 of the user. The “knowledge discovery application” 114 is also a component of the IT area. A bidirectional communication is illustrated between the middleware and these components. Also see Paragraph 0153 and Figure 9, which describes integration of the data from the output of the IT area with the plant, which would occur via a data exchange via the middleware.)

Regarding Claim 12, Nixon discloses a computer program product for creating and modifying at least one process sequence of a warehouse logistics, a manufacturing logistics, or a manufacturing process, the computer program product having a plurality of program instructions stored on one or more computer-readable storage media, (“When the data modeling studio is implemented in a process plant utilizing a big data architecture that includes a big data appliance that collects and stores all (or almost all) process data and plant data collected, the data modeling studio enables the efficient creation, testing, and operation of models using that data” Paragraph 0019. See Figure 
 wherein: at least one process sequence is defined on a graphical user interface on the basis of function modules and device modules (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model… The configuration engine further enables a user to modify the data model templates 129a depicted in the canvas region 125b by defining specific parameters to be used in the templates 129 and the interconnections between data model templates, to create interconnected model blocks forming a data model” Paragraph 0061-62. See Figure 3 GUI 300 with first subwindow 125A and second subwindow 125B for creating a process sequence. The blocks of the model represent function and device modules.)
stored in middleware, (“the process control big data apparatus or appliance 102 is centralized within the network 100, and is configured to receive data (e.g., via streaming and/or via some other protocol) from the nodes 108 of the network 100 and to store the received data… the centralized data storage area 120 may be directly connected to the backbone 105 via, for example, at least one high-bandwidth communication link” Paragraph 0038-39. The nodes of the network are the execution modules that are represented in the process sequence. Data from the nodes is stored in a centralized storage location directly connected to the middleware.)
wherein a plurality of execution modules are composed of the function modules and / or the device modules, (“a first template may be selected from the library region 
both of which are interconnected via transitions; (“The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model.” Paragraph 0061. See Figure 3, which shows a process sequence with transitions (i.e. 302a, 304a, etc.) connected to the execution modules.)
created process sequence is assigned to a process area and the middleware is communicatively connected to a process area; (“the output defined by the output template 129c of the model may be stored. For example, the output may be stored in the unitary, logical big data storage area. In some embodiment's the output may be a routine that may be uploaded to one or more devices in the processing plant. For example, the data modeling studio may output a control routine that may be transmitted to one or more controllers in the processing plant or transmitted to another processing plant through the big data backbone 105” Paragraph 0072. See Figures 1, 2, and 7, which illustrate the middleware being communicatively connected to the nodes and 
and data from the at least one process sequence of the process area are sent via the middleware to data-providing and / or data-receiving elements of an IT area of a user, (“the processor executing the method 1100 may execute an instruction to generate a data exploration interface that displays process control data stored on the big data appliance. The process control data may include configuration data defining hardware and software modules used in the process plant and the configured relationships between these elements.” Paragraphs 0142-143. See Figure 9 steps 1102-1106: In an IT area of the user, the user is able to view data retrieved from the process control system’s hardware and software components. See Figures 1-2: All data from the components of the process control system are sent via the middleware 105, which is shown in communication with the IT area 103/114 and the plant.)
and data from the elements of the IT area are retrievable via the middleware from the at least one process sequence of the process area. (“the results of the knowledge discovery may be stored or otherwise integrated into the process control system. For example, data presented from the pattern evaluation may be input back into the plant and automatically tied back into one or more control strategies executing within the plant. One or more patterns determined by the process may be saved in the big data appliance 102 or the data modeling studio 109 as a template for future use or access” Paragraph 0153. The data modeling studio 109 is a component of the IT area 103 of the user. See Figure 1. Since the data is saved for future use, it is retrievable (via the middleware as shown in Figures 1-2) for use by the plant process control system.)

Regarding Claim 13, Nixon further discloses wherein the at least one process sequence can be displayed in a second subwindow of the graphical user interface and wherein the transitions and the plurality of execution modules are connected by arrows and define the at least one process sequence. (“A user may construct the model by selecting different templates 129 from the library region 125a and dragging them to the canvas region 125b.The user may arrange the templates 129 in the canvas region 126b and use the data flow templates 129d in order to simulate the data flow within the model.” Paragraph 0061. See Figure 3, which shows a process sequence with transition arrows (i.e. 302a, 304a, etc.) connected to the execution modules. The process sequence is created by the user in the second subwindow 125B.)
(Note: The language “can be displayed” denotes only a capability that the process sequence is displayed and not a requirement that the process sequence is actually displayed in a graphical user interface in the prior art. While the current prior art teaches both capability and performance of this function by a user interface, the examiner recommends reconsideration of this language in future prosecution.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nixon (US 2014/0282227 A1) in view of Moriarty (US 2007/0143736 A1).

Regarding Claim 7, Nixon discloses all the limitations of claim 6, on which claim 7 depends.
While Nixon teaches editing the nodes of a plant process input into the design canvas and setting or modifying parameters (Paragraphs 0051-52, 0055, 0062-66), Nixon does not disclose wherein in at least one third subwindow, properties and values are assigned to an execution module selected from the second subwindow.
However, Moriarty, which is directed to a workflow development platform, teaches wherein in at least one third subwindow, properties and values are assigned to an execution module selected from the second subwindow (“When a tool is dropped onto the workspace and the tool is clicked or otherwise selected by the end user, a property editor is displayed to the end user to review or modify properties exposed by the tool” Paragraph 0016. Also see Paragraphs 0080, 82, 86, 93 and the “Properties” subwindow in Figures 3, 11, 14, and 24. The user is able to view and assign the properties of each component of the process sequence. The properties subwindow [third subwindow] is displayed both in an anchored and floating manner.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the visual programming interface for a plant process taught by Nixon by incorporating a subwindow for editing the properties of the components as taught by Moriarty. Since Nixon teaches that the components can be edited (Paragraph 0055), such a combination would amount to merely displaying the editable properties in a window when the components are selected or placed in the canvas. Such an implementation would improve the user experience by allowing the user to conveniently edit the properties of an execution module in the plant process. As taught by Moriarty (Paragraph 0019), “By encapsulating data processing and business logic into object-oriented tools, an end user having limited experience using the workflow editor can add highly sophisticated and complex processes to their workflow by simply dragging and dropping their newly developed tool onto their workspace, and setting the tool's object properties if any.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moulckers (US 2006/0229994 A1) teaches a license management system including a user interface for connection a software service to a database and automatically displaying a property window. (Abstract, Fig. 5)
Callaghan (US 7,636,044 B1) teaches an RFID device in communication with middleware used to facilitate a manufacturing process. (Abstract, Fig. 2) 
Goja (US 2010/0280865 A1) teaches a real-time workflow platform for an industrial process, including building a representation of the workflow. (Abstract, Figs. 1, 5-7)
Hagen (US 2012/0331410 A1) teaches design of IT services including a design tool. (Abstract, Fig. 5)
Kunti (US 8,538,793 B2) teaches a design tool of a business workflow, including a properties window.
Arwe (US 2014/0006627 A1) teaches instantiation of IT services, including defining IT resources in a workflow. (Abstract, ¶ 48, Fig. 5)
Seetharaman (US 2014/0344310 A1) teaches a data integration application, including a visual programming tool. (Figs. 8-12)
Chouinard (US 2015/0186119 A1) teaches an industrial automation system, including a functional diagram design tool. (¶ 30, 36, Fig. 8)
Maturana (US 2015/0277406 A1) teaches an industrial controller and simulation system, including middleware for communication between systems. (¶ 30, 34, Fig. 3)
Sait (US 2017/0102690 A1) teaches a data distribution service middleware for an industrial automation system comprising a process plant and IT services. (Abstract, ¶ 16, 20, 22, 63, 64, 89, Fig 6.)
Long (US 10,116,500 B1) teaches communication between system components and a model using middleware, including master and slave devices. (Abstract, Fig. 1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.R.O./           Examiner, Art Unit 2173                                                                                                                                                                                             

/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173